 
EXHIBIT 10.3
 
 
SUBSIDIARY GUARANTY
 
THIS SUBSIDIARY GUARANTY (this “Guaranty”) is made as of January 21, 2003, by AS
WE CHANGE, LLC, a Delaware limited liability company (“Guarantor”), to and for
the benefit of CAPITALSOURCE FINANCE LLC, a Delaware limited liability company
(“Lender”).
 
WHEREAS, WOMEN FIRST HEALTHCARE, INC., a Delaware corporation (“Borrower”) and
Lender have entered into that certain Revolving Credit and Security Agreement,
dated as of the date hereof (as amended, supplemented or modified from time to
time, the “Loan Agreement”), pursuant to which Borrower has agreed to borrow
from Lender, and Lender has agreed to lend to Borrower, certain amounts pursuant
to a revolving credit facility, all in accordance with and subject to the terms
and conditions set forth in the Loan Agreement and all of the other agreements,
documents, instruments, certificates, reports and financing statements
heretofore or hereafter executed or delivered in connection therewith or with
the Advances to be made under the Loan Agreement, as the same may be amended,
supplemented or modified from time to time, (collectively referred to herein as
the “Loan Documents”);
 
WHEREAS, Guarantor has requested that Lender extend the Revolving Facility and
the Loans and Advances to the Borrower pursuant to the terms of, and that
Borrower and Lender execute, deliver and perform under, the Loan Agreement and
the other Loan Documents;
 
WHEREAS, Lender is willing to execute, deliver and perform under the Loan
Agreement and the other Loan Documents and to make the Revolving Facility
available only upon the condition that Guarantor executes and delivers to Lender
this Guaranty and agrees to perform and to comply with its obligations under
this Guaranty.
 
NOW,THEREFORE, in consideration of the foregoing and of the covenants and
agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, and as an inducement for Lender to enter into the Loan
Agreement and the other Loan Documents, the Guarantor, intending to be legally
bound hereby, agrees as follows:
 
1.    All capitalized terms in this Guaranty and not defined herein shall have
the defined meanings provided in the Loan Agreement. Whenever the context so
requires, each reference to gender includes the masculine and feminine, the
singular number includes the plural and vice versa. The words “hereof” “herein”
and “hereunder” and words of similar import when used in this Guaranty shall
refer to this Guaranty as a whole and not to any particular provision of this
Guaranty, and references to section, article, annex, schedule, exhibit and like
references are references to this Guaranty unless otherwise specified. A Default
or Event of Default shall “continue” or be “continuing” until such Default or
Event of Default has been cured or waived by Lender. References in this Guaranty
to any Person shall include such Person and its successors and permitted
assigns.
 
2.    Guarantor unconditionally and absolutely guarantees (i) the due and
punctual payment and performance when due of the principal of the Note and the
interest thereon and of the Obligations and any and all other monies and amounts
due or which may become due on or with respect to any of the foregoing,
including without limitation, any contingent reimbursement and indemnification
Obligations that are not due and payable at or prior to the time that Advances
under the Loan Agreement have been paid in full, and the due and punctual
performance and observance by Borrower of all of the other terms, covenants,
agreements and conditions of the Loan Documents, in any case whether according
to the present terms thereof, at any earlier or accelerated date or dates or
pursuant to any extension of time





--------------------------------------------------------------------------------

 
or to any change in the terms, covenants, agreements and conditions thereof now
or at any time hereafter made or granted, and (ii) all reasonable costs,
expenses and liabilities (including, without limitation, reasonable attorneys
fees and expenses, documentation and diligence fees and legal expenses, and
search, audit, recording, professional and filing fees and expenses) that may be
incurred or advanced by Lender in any way in connection with the foregoing
and/or otherwise required to be paid by Guarantor hereunder (collectively, such
items in clauses (i) and (ii) being the “Guaranteed Obligations”). Guarantor
acknowledges that this Guaranty shall be deemed a continuing guaranty of the
Guaranteed Obligations under the Loan Documents.
 
3.    This Guaranty is a guaranty of payment and not a guaranty of collection.
If any Guaranteed Obligation is not satisfied when due, whether by acceleration
or otherwise, the Guarantor shall forthwith satisfy such Guaranteed Obligation,
upon demand, and no such satisfaction shall discharge the obligations of the
Guarantor hereunder until all Guaranteed Obligations have been paid in cash and
performed and satisfied in full and the Loan Agreement terminated. The liability
of Guarantor under this Guaranty shall be primary and direct and not conditional
or contingent upon the enforceability of any obligation, the solvency of
Borrower or any other Person, any obligation or circumstance which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guaranty or the pursuit by Lender of any remedies it may have against Borrower
or any other guarantor of the Guaranteed Obligations or any other Person.
Without limiting the generality of the foregoing, Lender shall not be required
to make any demand on Borrower or any other guarantor of the Guaranteed
Obligations or any other Person or to sell at foreclosure or otherwise pursue or
exhaust its remedies against any Collateral of Borrower or any other guarantor
of the Guaranteed Obligations or any other Person before, simultaneously with or
after enforcing its rights and remedies hereunder against Guarantor, and any one
or more successive and/or concurrent actions may be brought against Guarantor in
the same action brought against Borrower or any other guarantor of the
Guaranteed Obligations or any other Person or in separate actions, as often as
Lender may deem advisable, in its sole discretion. The obligations of Guarantor
hereunder shall not in any way be affected by any action taken or not taken by
Lender, which action or inaction is hereby consented and agreed to by Guarantor,
or by the partial or complete unenforceability or invalidity of any other
guaranty or surety agreement, pledge, assignment, Lien or other security
interest or security for any of the Guaranteed Obligations or of the value,
genuineness, validity or enforceability of the Collateral or any of the
Guaranteed Obligations.
 
4.      Guarantor hereby represents and warrants to Lender (which
representations and warranties shall survive the execution and delivery of this
Guaranty and the making of Advances under the Loan Agreement) as follows:
 
(A)  Guarantor is a limited liability company, duly organized, validly existing
and in good standing under the laws of its State of formation;
 
(B)  Guarantor (i) has all requisite power and authority to own the Collateral
and its properties and assets and to carry on its business as now being
conducted, and (ii) is duly qualified to do business in every jurisdiction in
which failure so to qualify would have a Material Adverse Effect.
 
(C)  Guarantor has all requisite limited liability company power and authority
(i) to execute, deliver and perform this Guaranty, and (ii) to consummate the
transactions contemplated hereunder, and Guarantor is under no legal
restriction, limitation or disability that would prevent it from doing any of
the foregoing.



2



--------------------------------------------------------------------------------

(D)  The execution, delivery and performance by Guarantor of this Guaranty and
consummation of the transactions contemplated hereby have been duly and validly
authorized by all requisite action of Guarantor (including any required approval
of shareholders or members or other equity holders, if applicable) (none of
which actions have been modified or rescinded, and all of which actions are in
full force and effect), and have been duly executed and delivered by Guarantor
and constitute the legal, valid and binding obligation of Guarantor, enforceable
against Guarantor in accordance with its terms, subject to the effect of any
applicable bankruptcy, moratorium, insolvency, reorganization or other similar
law affecting the enforceability of creditors’ rights generally and to the
effect of general principles of equity which may limit the availability of
equitable remedies (whether in a proceeding at law or in equity);

 

(E)  The execution, delivery and performance by Guarantor of this Guaranty and
other Loan Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby do not and will not (1) violate any
provision of any applicable law, statute, rule, regulation, ordinance or tariff;
(2) conflict with, result in a breach of, constitute a default of or an event of
default under, or an event, fact, condition or circumstance which, with notice
or passage of time, or both, would constitute or result in a conflict, breach,
default or event of default under, require any consent not obtained under, or
result in or require the acceleration of any indebtedness pursuant to, any
material indenture, agreement or other instrument to which Guarantor is a party
or by which it or any of its properties or assets are bound or subject; (3)
conflict with or violate any provision of the certificate of formation, limited
liability company agreement or similar documents of Guarantor or any agreement
by and between Guarantor and its shareholders or equity owners or among any such
shareholders or equity owners; or (4) result in the creation or imposition of
any Lien of any nature upon any of the properties or assets of Guarantor except
those contemplated under the Loan Documents;

 

(F)  Guarantor is not (1) a party to any judgment, order or decree or any
agreement, document or instrument, or subject to any restriction, any of which
do or would adversely affect its ability to execute and deliver, or perform
under this Guaranty or other Loan Documents to which it is a party or to pay the
Guaranteed Obligations; (2) in default of the performance, observance or
fulfillment of any obligation, covenant or condition contained in any agreement,
document or instrument to which it is a party or to which it or any of its
properties or assets is or are subject, which default, if not remedied within
any applicable grace or cure period, would have a Material Adverse Effect, nor
is there any event, fact, condition or circumstance which, with notice or
passage of time, or both, would constitute or result in a conflict, breach,
default or event of default under, any of the foregoing which, if not remedied
within any applicable grace or cure period, would have a Material Adverse
Effect, or (3) a party or subject to any agreement (oral or written), document
or instrument with respect to, or obligation to pay any, service or management
fee with respect to the ownership, operation, leasing or performance of any of
its business or any facility;

 

(G)  Guarantor and each of its Subsidiaries is in compliance with all laws,
statutes, rules, regulations, ordinances and tariffs of any Governmental
Authority applicable to it and/or its business, assets or operations and is not
in violation of any order of any Governmental Authority or other board, in each
case except where noncompliance or violation would not have a Material Adverse
Effect. To Guarantor’s knowledge, there is no event, fact, condition or
circumstance which, with notice or passage of time, or both, would constitute or
result in any noncompliance with, or any violation of, any of the foregoing, in
each case except where noncompliance or violation would not have a Material
Adverse Effect;

 

3



--------------------------------------------------------------------------------

(H)  There is no action, suit, proceeding or investigation pending or, to
Guarantor’s knowledge, threatened before or by any court, arbitrator or
Governmental Authority against or affecting the Collateral, Guarantor, such
Subsidiaries, this Guaranty or other Loan Documents to which Guarantor is a
party or the transactions contemplated hereby or thereby, (1) that questions or
could prevent the validity of this Guaranty or other Loan Documents to which
Guarantor is a party or the right of Guarantor to enter into this Guaranty or
such other documents or to consummate the transactions contemplated hereby and
thereby; (2) that would have, either individually or in the aggregate, any
Material Adverse Change or Material Adverse Effect, or (3) that would reasonably
be expected to result in any change in the current equity ownership of Guarantor
or otherwise in a Change of Control, nor is Guarantor aware that there is any
basis for the foregoing;
 
(I)  None of the business or properties of Guarantor, any relationship between
Guarantor and any other Person, any circumstance in connection with the
execution, delivery and performance of this Guaranty, or any of the other Loan
Documents to which it is a party or the consummation of the transactions
contemplated hereby or thereby, requires a consent, approval or authorization
of, or filing, registration or qualification which has not been obtained with,
any Governmental Authority or any other Person;
 
(J)  Guarantor is not a party to and has not entered into any agreement,
document or instrument that conflicts with this Guaranty or that otherwise
relates to the Guaranteed Obligations (other than the Loan Documents to which it
is a party);
 
(K)  The obligations of Guarantor under this Guaranty are not subordinated in
any way to any other obligation of Guarantor or to the rights of any other
Person;
 
(L)  Guarantor and its Affiliates, licensed employees and contractors are in
compliance with, have procured and are now in possession of, all material
licenses, permits, franchises, certificates and other approvals or
authorizations of or required by any applicable federal, state, foreign or local
law, statute, ordinance or regulation or Governmental Authority or regulatory
authority, including without limitation, for the operation of their respective
businesses in each jurisdiction (including foreign jurisdictions) wherein they
are now conducting business and/or where the failure to procure such licenses or
permits would have a Material Adverse Effect and as proposed to be conducted
pursuant to this Agreement and the Financial Statements; and Guarantor is not in
breach of or default under the provisions of any of the foregoing and there is
no event, fact, condition or circumstance which, with notice or passage of time,
or both, would constitute or result in a conflict, breach, default or event of
default under, any of the foregoing which, if not remedied within any applicable
grace or cure period would have a Material Adverse Effect;
 
(M)  No representation or warranty made by Guarantor in this Guaranty or in any
other Loan Document contains any untrue statement of material fact or omits to
state any fact necessary to make the statements herein or therein not materially
misleading, and there is no fact known to Guarantor which Guarantor has not
disclosed to Lender in writing which would have a Material Adverse Effect;
 
(N)  During the five years prior to the date hereof, Guarantor has not conducted
business under or used any other name (whether corporate, partnership or
assumed);
 
(O)  Guarantor hereby confirms, adopts and makes, as to itself, as if set out in
full herein, all of the other representations and warranties not expressly
included in this Guaranty



4



--------------------------------------------------------------------------------

 
that are set forth in the Loan Agreement and that relate or apply to any
Guarantor (as defined in the Loan Agreement), and shall be deemed to have made
all such representations and warranties as to itself in this Guaranty as if set
out in full herein; and
 
       (P)  the foregoing representations and warranties are made with the
knowledge and intention that Lender is relying and will rely thereon, and such
representations and warranties shall survive the execution and delivery of this
Guaranty.
 
5.    Guarantor hereby waives setoff, counterclaim, demand, presentment,
protest, all defenses with respect to any and all instruments, notice of Loans
or Advances made, credit extended, collateral received or delivered, or any
other action taken by Lender in reliance hereon, and all other demands and
notices of any description. Except such as are expressly provided for herein, it
being the intention hereof that Guarantor shall remain liable as a principal
until the full amount of all Guaranteed Obligations shall have been paid in full
in cash and performed and satisfied in full and the Loan Agreement terminated,
notwithstanding any act, omission, or anything else which might otherwise
operate as a legal or equitable discharge of Guarantor. The pleading of any
statute of limitations as a defense to any demand against Guarantor hereunder
and under the other Loan Documents is expressly waived by Guarantor.
 
6.    Guarantor acknowledges and agrees that its obligations as Guarantor shall
not be impaired, modified, changed, released or limited in any manner whatsoever
by any impairment, modification, change, release or limitation of the liability
of Borrower or any other guarantor of the Guaranteed Obligations or any other
Person or its estate in bankruptcy resulting from the operation of any present
or future provision of the bankruptcy laws or other similar statute, or from the
decision of any court.
 
7.    Guarantor acknowledges and agrees that Lender shall have the full right
and power, in its sole discretion and without any notice to or consent from
Guarantor and without affecting or discharging, in whole or in part, the
liability of Guarantor hereunder to deal in any manner with the Guaranteed
Obligations and any security or guaranties therefor, including, without
limitation, to (A) release, extend, renew, accelerate, compromise or substitute
and administer the Guaranteed Obligations and other obligations under the Loan
Documents in any manner it sees fit in accordance with the Loan Documents, (B)
release any or all collateral for the Guaranteed Obligations, (C) release any
guarantor of the Guaranteed Obligations, (D) extend the time for payment of the
Guaranteed Obligations or any part thereof, (E) change the interest rate on the
Guaranteed Obligations or any Note under the Loan Agreement, (F) reduce or
increase the outstanding principal amount of the Guaranteed Obligations or any
Note under the Loan Agreement, (G) accelerate the Guaranteed Obligations, (H)
make any change, amendment or modification whatsoever to the terms or conditions
of the Loan Documents, (I) extend, in whole or in part, on one or any number of
occasions, the time for the payment of any principal or interest or any other
amount pursuant to any Note or for the performance of any term or condition of
the Loan Documents, (J) settle, compromise, release, substitute, impair, enforce
or exercise, or fail or refuse to enforce or exercise, any claims, rights, or
remedies, of any kind or nature, which Lender may at any time have against
Borrower or any other guarantor of the Guaranteed Obligations or any other
Person, or with respect to any security interest of any kind held by Lender at
any time, whether under any Loan Document or otherwise, (K) release or
substitute any security interest of any kind held by Lender at any time, (L)
collect and retain or liquidate any collateral subject to such security
interest, (M) make advances for the purpose of performing any term or covenant
contained in the Loan Documents with respect to which the Borrower or any other
guarantor of the Guaranteed Obligations is in default, (N) foreclose on any of
the Collateral, (O) grant waivers or indulgences, (P) take additional
collateral, (Q) obtain any additional guarantors, (R) take a deed in lieu of
foreclosure and/or (S) take or fail to take any other action



5



--------------------------------------------------------------------------------

 
whatsoever with respect to the Guaranteed Obligations. Guarantor hereby waives
and agrees not to assert against Lender any rights which a guarantor or surety
could exercise. Notwithstanding any other provision of this Guaranty or any
other Loan Document, Guarantor agrees that Lender has no duties of any nature
whatsoever to Guarantor, whether express or implied, by virtue of this Guaranty
or any other Loan Document, operation of law or otherwise.
 
8.    Guarantor agrees that its obligations hereunder are irrevocable, joint and
several and independent of the obligations of Borrower or any other guarantor of
the Guaranteed Obligations or any other Person. Guarantor shall take all
necessary and appropriate actions to ensure that this Guaranty is and remains
enforceable against Guarantor in accordance with their respective terms and that
Guarantor complies with each of its obligations hereunder and thereunder.
Guarantor shall not (a) cause or permit to be done, or enter into or make or
become a party to any agreement (oral or written), arrangement or commitment to
do or cause to be done, any of the things prohibited by this Guaranty or the
other Loan Documents to which it is a party or that would breach this Guaranty
any other Loan Document to which it is a party or any other instrument,
agreement, arrangement, commitment or document to which Guarantor is a party or
by which it or any of its properties or assets is or may be bound or subject, or
(b) enter into or make or become a party to any agreement, document or
instrument or arrangement that conflicts with this Guaranty or other Loan
Documents to which it is a party or that would prevent Guarantor from complying
with and performing under this Guaranty or other Loan Documents to which it is a
party. Guarantor shall not (i) make or permit to be made any deposits to any
Lockbox Account except for collections of Accounts and proceeds of other
Collateral, or (ii) take any action whatsoever that would prevent, inhibit,
interfere with or delay the prompt transfer of funds from any Lockbox Account to
the Concentration Account.
 
9.    Guarantor agrees that it shall have no right of subrogation whatever with
respect to the Guaranteed Obligations guaranteed hereby or to any collateral
securing such Guaranteed Obligations unless and until such Guaranteed
Obligations have been irrevocably and indefeasibly paid in full in cash and
performed in full and the Loan Agreement and this Guaranty have been terminated.
 
10.    Guarantor acknowledges and agrees that (a) it will benefit from the
execution, delivery and performance by Lender of the Loan Agreement and the
other Loan Documents and the advancement of the Revolving Facility to Borrower
and that the Loans by Lender constitute valuable consideration to Guarantor, (b)
this Guaranty is intended to be an inducement to Lender to execute, deliver and
perform the Loan Agreement and the other Loan Documents and to extend credit and
the Loans to Borrower, whether the Guaranteed Obligations were created or
acquired before or after the date of this Guaranty, and (c) Lender is relying
upon this Guaranty in making and advancing the Loans to Borrower.
 
11.    Guarantor agrees that this Guaranty shall inure to the benefit of, and
may be enforced by, Lender, all future holders of any Note or any of the
Guaranteed Obligations or any of the Collateral and all Transferees (as defined
below), and each of their respective successors and permitted assigns, and shall
be binding upon and enforceable against Guarantor and Guarantor’s assigns and
successors. Guarantor agrees that it may not assign, delegate or transfer this
Guaranty or any of its rights or obligations under this Guaranty without the
prior written consent of Lender. Nothing contained in this Guaranty, or any
other Loan Document shall be construed as a delegation to Lender of Guarantor’s
duty of performance, including, without limitation, any duties under any account
or contract in which Lender has a security interest or Lien. SUBJECT TO THE
TERMS OF THE LOAN AGREEMENT, GUARANTOR ACKNOWLEDGES AND AGREES THAT LENDER AT
ANY TIME AND FROM TIME TO TIME MAY (I) DIVIDE AND RESTATE ANY NOTE, AND/OR (II)
SELL, ASSIGN OR GRANT PARTICIPATING INTERESTS IN OR TRANSFER ALL OR ANY PART OF
ITS RIGHTS



6



--------------------------------------------------------------------------------

 
OR OBLIGATIONS UNDER, THIS GUARANTY, ANY NOTE, THE GUARANTEED OBLIGATIONS, THE
COLLATERAL AND/OR THE LOAN DOCUMENTS TO ONE OR MORE OTHER PERSONS (EACH SUCH
TRANSFEREE, ASSIGNEE OR PURCHASER, A “TRANSFEREE”). In such case, the Transferee
shall have all of the rights and benefits with respect to the portion of such
Guaranteed Obligations, any Note, this Guaranty, the Collateral and the Loan
Documents held by it as fully as if such Transferee were the original holder
thereof (including without limitation rights of set-off and recoupment), and
shall become vested with all of the powers and rights given to Lender hereunder
and under the Loan Documents with respect thereto. Notwithstanding any other
provision of this Guaranty, or any other Loan Document, Lender may disclose to
any Transferee all information, and may furnish to such Transferee copies of
reports, financial statements, certificates, and documents obtained under any
provision of this Guaranty or any Loan Document.
 
12.    Guarantor hereby agrees to take or cause to be taken such further
actions, to obtain such consents and approvals and to duly execute, deliver and
file or cause to be executed, delivered and filed such further agreements,
assignments, instructions, documents and instruments as may be necessary or as
may be reasonably requested by Lender in order to fully effectuate the purposes,
terms and conditions of this Guaranty and the consummation of the transactions
contemplated hereby and performance and payment of the Guaranteed Obligations
hereunder, whether before, at or after the performance and/or consummation of
the transactions contemplated hereby or the occurrence of a Default or Event of
Default under any Loan Document.
 
13.    Notwithstanding and without limiting or being limited by any other
provision of this Guaranty or the Loan Documents, Guarantor shall pay all
reasonable costs and expenses incurred by Lender or any of its Affiliates in
connection with this Guaranty, including, without limitation, all reasonable
documentation and diligence fees and expenses, all search, audit, appraisal,
recording, professional and filing fees and expenses and all other out-of-pocket
charges and expenses (including, without limitation, UCC and judgment and tax
lien searches and UCC filings and fees for post-Closing UCC and judgment and tax
lien searches), and reasonable attorneys’ fees and expenses (a) in any effort to
enforce this Guaranty any other Loan Document and/or any related agreement,
document or instrument, or to effect collection hereunder or thereunder, (b) in
connection with entering into, negotiating, preparing, reviewing and executing
this Guaranty and the other Loan Documents and all related agreements, documents
and instruments, (c) arising in any way out of administration of the Guaranteed
Obligations or the security interests or Liens created with respect thereto,
including without limitation, any wire transfer fees or audit expenses or filing
or recordation fees, (d) in connection with instituting, maintaining, preserving
and enforcing Lender’s rights hereunder or under all related agreements,
documents and instruments, (e) in defending or prosecuting any actions, claims
or proceedings arising out of or relating to this Guaranty and/or any related
agreement, document or instrument, (f) in seeking or receiving any advice with
respect to its rights and obligations under this Guaranty, any of the other Loan
Documents and/or all related agreements, documents and instruments, and/or (g)
in connection with any modification, amendment, supplement, waiver or extension
of this Guaranty any other Loan Document and/or any related agreement, document
or instrument, and all of the same shall be part of the Guaranteed Obligations.
If Lender or any of its Affiliates uses in-house counsel for any of the purposes
set forth above or any other purposes under this Guaranty for which Guarantor is
responsible to pay or indemnify, Guarantor expressly agrees that its Obligations
include reasonable charges for such work commensurate with the fees that would
otherwise be charged by outside legal counsel selected by Lender or such
Affiliate in its sole discretion for the work performed. Notwithstanding the
foregoing, in the event the Closing under the Loan Agreement does not occur, the
maximum costs and expenses that Guarantor, together with Borrower, will pay
shall be $40,000.



7



--------------------------------------------------------------------------------

 
14.    Any notice or request under this Agreement shall be given to Guarantor at
such address set forth beneath Guarantor’s signature on the signature page to
this Agreement, and to Lender at such address as set forth below, or at such
other address as either Lender or Guarantor may hereafter specify in a notice
given in the manner required under this Section 14. Any notice or request
hereunder shall be given only by, and shall be deemed to have been received upon
(each a “Receipt”): (i) registered or certified mail, return receipt requested,
on the date on which such is received as indicated in such return receipt, (ii)
receipt of delivery by a nationally recognized overnight courier, or (iii)
facsimile (or upon telephone or further electronic communication from the
recipient acknowledging receipt (whether automatic or manual from recipient), as
applicable.
 
Notice to Lender:
 
CapitalSource Finance LLC
4445 Willard Avenue
12th Floor
Chevy Chase, Maryland 20815
Attention:
Telephone: (301) 841-2700
FAX: (301) 841-2340
E-mail: aheller@capitalsource.com
 
15.    No course of action or delay, renewal or extension of this Guaranty or
any rights or obligations hereunder, release of Guarantor or any of the
foregoing, or delay, failure or omission on Lender’s part in enforcing this
Guaranty or any other Loan Document or in exercising any right, remedy, option
or power hereunder or thereunder shall operate as a waiver of such or of any
other right, remedy, power or option or of any default, nor shall any single or
partial exercise of any right, remedy, option or power hereunder or thereunder
affect the liability of Guarantor or preclude any other or further exercise of
such or any other right, remedy, power or option. No waiver by Lender of any one
or more defaults by Guarantor party in the performance of any of the provisions
of this Guaranty shall operate or be construed as a waiver of any future default
or defaults, whether of a like or different nature. Notwithstanding any other
provision of this Guaranty or any other Loan Document, by completing the Closing
or by making Advances, Lender does not waive a breach of any representation or
warranty of Guarantor under this Guaranty or under any other Loan Document, and
all of Lender’s claims and rights resulting from any breach or misrepresentation
by Guarantor are specifically reserved by Lender.
 
16.    If any provision of this Guaranty is adjudicated to be invalid under
applicable laws or regulations, such provision shall be inapplicable to the
extent of such invalidity without affecting the validity or enforceability of
the remainder of this Guaranty which shall be given effect so far as possible.
 
17.    It is the express intention and agreement of the Guarantor that all
obligations, covenants, agreements, representations, warranties, waivers and
indemnities made by Guarantor herein shall survive the execution and delivery of
this Guaranty, and any termination of this Guaranty, until all Guaranteed
Obligations are fully performed and paid in full in cash and the Loan Agreement
is terminated.
 
18.    Lender shall have the right in its sole discretion to determine which
rights, powers, Liens, security interests or remedies Lender may at any time
pursue, relinquish, subordinate or modify or to take any other action with
respect thereto and such determination will not in any way modify or affect any
of Lender’s rights, powers, Liens, security interests or remedies hereunder or
under any of



8



--------------------------------------------------------------------------------

 
the Loan Documents or under applicable law or at equity. The enumeration of the
rights and remedies herein is not intended to be exhaustive, and all rights and
remedies of Lender described herein are cumulative and are not alternative to or
exclusive of any other rights or remedies which Lender otherwise may have (by
contract or at law or in equity). The partial or complete exercise of any right
or remedy shall not preclude any other further exercise of such or any other
right or remedy.
 
19.    This Guaranty shall be effective on the date hereof and shall continue in
full force and effect until full performance and payment in full in cash of all
Guaranteed Obligations and termination of this Guaranty and the Loan Agreement,
all in accordance with the Loan Agreement, and the rights and powers granted to
Lender hereunder shall continue in full force and effect notwithstanding the
termination of this Guaranty or the fact that Borrower’s borrowings under the
Loan Agreement may from time to time be temporarily in a zero or credit position
until all of the Guaranteed Obligations have been paid in full in cash and
performed and satisfied in full. Guarantor waives any rights which it may have
under the UCC or otherwise to demand the filing of termination statements with
respect to the Collateral, and Lender shall not be required to send such
termination statements to Guarantor, or to file them with any filing office,
unless and until this Guaranty and the Loan Agreement shall have been terminated
in accordance with their respective terms and all Guaranteed Obligations shall
have been performed in full and paid in full in cash.
 
20.    This Guaranty shall be governed by and construed in accordance with the
internal laws of the State of Maryland without giving effect to its choice of
law provisions. Any judicial proceeding brought by or against Guarantor with
respect to any of the Guaranteed Obligations or any of the rights or obligations
hereunder, this Guaranty or any related agreement may be brought in any federal
or state court of competent jurisdiction located in the State of Maryland. By
execution and delivery of this Guaranty, Guarantor (i) accepts for itself the
non-exclusive jurisdiction of the aforesaid courts and irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Guaranty and/or
any of the other Loan Documents or any such other agreement, (ii) waives
personal service of process, (iii) agrees that service of process upon it may be
made by certified or registered mail, return receipt requested, at Guarantor’s
address specified or determined in accordance with Section 14, (iv) waives any
objection to jurisdiction and venue of any action instituted hereunder and
agrees not to assert any defense based on lack of jurisdiction, venue or
convenience, and (v) acknowledges that the loan was made in the State of
Maryland. Nothing shall affect the right of Lender to serve process in any
manner permitted by law or shall limit the right of Lender to bring proceedings
against Guarantor in the courts of any other jurisdiction having jurisdiction
over Guarantor. Any judicial proceeding by Guarantor against Lender involving,
directly or indirectly, any matter or claim in any way arising out of, related
to or connected with the Guaranteed Obligations, this Guaranty, any related
agreement or any of the other Loan Documents, shall be brought only in a federal
or state court located in the State of Maryland. Guarantor acknowledges that it
participated in the negotiation and drafting of this Guaranty and that,
accordingly, it shall not move or petition a court construing this Guaranty to
construe it more stringently against Lender than against Guarantor.
 
21.    This Guaranty may be executed in one or more counterparts (which taken
together, as applicable, shall constitute one and the same instrument).and by
facsimile transmission, which facsimile signatures shall be considered original
executed counterparts. Guarantor agrees that it will be bound by its own
facsimile signature and that it accepts the facsimile signature of each other
party to this Guaranty.
 
22.    Notwithstanding and without limiting any other provision of this Guaranty
or any Loan Document, Guarantor shall indemnify Lender and its Affiliates and
its and their respective managers, members, officers, employees, Affiliates,
agents, representatives, accountants, successors,



9



--------------------------------------------------------------------------------

 
assigns and attorneys and their respective Affiliates (collectively, the
“Indemnified Persons”) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements of any kind or nature whatsoever (including, without limitation,
reasonable in-house documentation and diligence fees and legal expenses) which
may be imposed on, incurred by or asserted against Lender or any other
Indemnified Person with respect to or arising out of any aspect of, or in any
litigation, proceeding or investigation instituted or conducted by any
Governmental Authority or any other Person with respect to, or any transaction
contemplated by or referred to in, or any matter related to or any aspect of,
this Guaranty or any of the Guaranteed Obligations or any of the Loan Documents
or any agreement or document contemplated hereby or thereby, whether or not
Lender or such Indemnified Person is a party thereto, except to the extent that
any of the foregoing arises out of the gross negligence or willful misconduct of
Lender or such Indemnified Person. Lender agrees to give Guarantor reasonable
notice of any event of which Lender becomes aware for which indemnification may
be required under this Section 22, and Guarantor may elect (but is not
obligated) to direct the defense thereof, provided that the selection of counsel
shall be subject to Lender’s consent, which consent shall not be unreasonably
withheld or delayed. Any Indemnified Person may, in its reasonable discretion,
take such actions as it deems necessary and appropriate to investigate, defend
or settle any event or take other remedial or corrective actions with respect
thereto as may be necessary for the protection of Lender or any of the other
Indemnified Persons, its or their interest or the Collateral generally.
Notwithstanding the foregoing, if any insurer agrees to undertake the defense of
an event (an “Insured Event”), Lender agrees not to select counsel to defend the
event if that would cause Guarantor’s insurer to deny coverage; provided,
however, that Lender reserves the right to retain counsel to represent any
Indemnified Person with respect to an Insured Event at its sole cost and
expense. To the extent that Lender obtains recovery from a third party other
than an Indemnified Person of any of the amounts that Guarantor has paid to
Lender pursuant to the indemnity set forth in this Section 22, then Lender shall
promptly pay to Guarantor the amount of such recovery. If any Indemnified Person
uses in-house counsel for any purposes under this Guaranty for which Guarantor
is responsible to pay or indemnify, Guarantor expressly agrees that its
indemnification obligations include reasonable charges for such work
commensurate with the fees that would otherwise be charged by outside legal
counsel selected by such Indemnified Person in its sole discretion for the work
performed.
 
23.    GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM
OR CAUSE OF ACTION (I) ARISING UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
ANY RELATED AGREEMENT OR (II) IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS EVIDENCED HEREBY OR THEREBY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND GUARANTOR HEREBY AGREES THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY,
AND THAT EITHER GUARANTOR OR LENDER MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS SECTION 23 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
GUARANTOR TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
24.    This Guaranty and the other Loan Documents to which Guarantor is a party
constitute the entire agreement between Guarantor and Lender with respect to the
subject matter hereof and thereof, and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof or thereof.
Neither this Guaranty nor any provision hereof may be changed, modified,
amended, waived, restated, supplemented, canceled or terminated other than by an
agreement in writing signed by both Lender and Guarantor. Guarantor acknowledges
that Guarantor has been advised by counsel in connection with the negotiation
and execution of this Guaranty and the other Loan Documents to which it is a
party and is not relying upon oral representations or statements inconsistent
with the terms and/or



10



--------------------------------------------------------------------------------

 
provisions of this Guaranty or such documents. Any waiver of this Guaranty by
Lender shall be limited solely to the express terms and provisions of such
waiver.
 
25.    This Guaranty is not intended to benefit or confer any rights upon
Borrower or upon any third party other than Lender, who is an intended
beneficiary hereof and for whose benefit this Guaranty is explicitly made.
 
26.    Lender shall have no responsibility for or obligation or duty with
respect to all or any part of the Collateral or any matter or proceeding arising
out of or relating thereto or to this Guaranty, including without limitation,
any obligation or duty to collect any sums due in respect thereof or to protect
or preserve any rights pertaining thereto. Guarantor hereby waives any and all
defenses and counterclaims it may have or could interpose in any action or
procedure brought by Lender to obtain an order of court recognizing the
assignment or security interests and Liens of Lender in and to any Account or
other Collateral, whether payable to Guarantor or any Subsidiary of Guarantor or
any other Person.
 
27.    Guarantor agrees (a) to treat this Guaranty and all other Loan Documents
and all provisions thereof confidentially and not to transmit any copy hereof or
thereof or disclose the contents hereof or thereof, in whole or in part, to any
Person (including, without limitation, any financial institution or
intermediary) without Lender’s prior written consent, other than to Guarantor’s
advisors and officers on a need-to-know basis, (b) that Guarantor shall inform
all such Persons who receive information concerning this Guaranty or any of the
Loan Documents of the confidential nature hereof and thereof and shall direct
them to treat the same confidentially and not to disclose it to any other
Person, and (c) that each of them shall agree to be bound by these provisions;
provided, however, that Lender acknowledges that Guarantor or Borrower may file
a copy of this Guaranty as an exhibit to its Borrower’s periodic reports and
will be required to refer to certain material provisions of the Loan Documents
in Borrower’s SEC filings from time to time, and no consent of Lender is
required in connection with these disclosures (the “SEC Disclosures”). Lender
shall have the right to review and approve all materials that Guarantor or any
Guarantor prepares that contain Lender’s name or describe or refer to this
Guaranty or any Loan Document or any of the terms hereof or thereof or any of
the transactions contemplated hereby or thereby, other than the SEC Disclosures.
Notwithstanding any other provision of this Guaranty or any Loan Document,
Guarantor shall not, and shall not permit any of its Subsidiaries to, use
Lender’s name (or the name of any of Lender’s Affiliates) in connection with any
of its business operations, other than the SEC Disclosures. Nothing contained in
this Guaranty or in any of the other Loan Documents is intended to permit or
authorize Guarantor to make any contract on behalf of Lender.
 
28.    Upon the exercise by Lender or any of its Affiliates of any right or
remedy under this Guaranty or any other Loan Document that requires any consent,
approval or registration with, or consent, qualification or authorization by,
any Governmental Authority, Guarantor will execute and deliver, or will cause
the execution and delivery of, all applications, certificates, instruments and
other documents that Lender may be required to obtain for such governmental
consent, approval, registration, qualification or authorization.
 
29.    In addition to and notwithstanding any other provision of this Guaranty,
or any other Loan Document, Lender, in its sole discretion, shall have the
right, at any time that Guarantor fails to do so, without prior notice to
Guarantor, to pay for the performance of any of the Guarantor’s obligations
hereunder. Such expenses and advances shall be added to the Guaranteed
Obligations until reimbursed to Lender and shall be secured by the Collateral.
Any such payments and advances by Lender shall not be construed as a waiver by
Lender of an Event of Default or any other rights, remedies or powers of Lender
hereunder, or under any other Loan Document or otherwise.



11



--------------------------------------------------------------------------------

 
30.    Unless expressly provided herein to the contrary, Guarantor agrees that
any approval, consent, waiver or satisfaction of Lender with respect to any
matter that is subject of this Guaranty, or the other Loan Documents may be
granted or withheld by Lender in its sole and absolute discretion.
 
31.    To the fullest extent permitted by law, Guarantor hereby waives and
relinquishes all rights and remedies accorded by applicable law to sureties or
guarantors and agrees not to assert or take advantage of any such rights or
remedies, including without limitation (a) any right to require the Lender to
proceed against Borrower or any other person or to proceed against or exhaust
any security held by Lender at any time or to pursue any other remedy in
Lender’s power before proceeding against Completion Guarantor (including any
right or claim of right to cause a marshalling of a debtor’s assets or to
proceed against Completion Guarantor, any debtor or any other guarantor of any
debtor’s obligations in any particular order, including, without limitation, any
right arising under California Civil Code Sections 2899 and 3433)), (b) any
defense that may arise by reason of the incapacity, lack of power or authority,
death, dissolution, merger, termination or disability of Borrower or any other
Person or the failure of the Lender to file or enforce a claim against the
estate (in administration, bankruptcy or any other proceeding) of Borrower or
any other Person, (c) demand, presentment, protest and notice of any kind,
including without limitation notice of the existence, creation or incurring of
any new or additional indebtedness or obligation or of any action or non-action
on the part of Borrower, Lender, any endorser or creditor of Borrower or
Guarantor or on the part of any other person under this or any other instrument
in connection with any obligation or evidence of indebtedness held by Lender as
collateral or in connection with any Obligations, (d) any defense based upon an
election of remedies by the Lender, including without limitation an election to
proceed by non-judicial rather than judicial foreclosure, which destroys or
otherwise impairs any subrogation rights which Guarantor may have against the
Company, any right which Completion Guarantor may have to proceed against
Borrower for reimbursement, or both, (e) any defense based on any offset against
any amounts which may be owed by any Person to Guarantor for any reason
whatsoever, (f) any defense based on any act, failure to at, delay or omission
whatsoever on the part of Borrower or the failure by Borrower to do any act or
thing or to observe or to perform any covenant, condition or agreement to be
observed or performed by it under the Loan Documents, (g) any defense based upon
any statute or rule of law which provides that the obligation of a surety must
be neither larger in amount nor in other respects more burdensome than that of
the principal provided, that, upon payment in full of the Obligations, this
Guaranty shall no longer be of any force or effect, (h) any defense, setoff or
counterclaim which may at any time be available to or asserted by Borrower
against Lender or any other Person under any of the Loan Documents, (i) any duty
on the part of the Lender to disclose to Guarantor any facts Lender may now or
hereafter know about Borrower, regardless of whether Lender has reason to
believe that any such facts materially increase the risk beyond that which
Guarantor intends to assume, or have reason to believe that such facts are
unknown to Guarantor, or have a reasonable opportunity to communicate such facts
to Guarantor, since Guarantor acknowledges that Guarantor is fully responsible
for being and keeping informed of the financial condition of Borrower and of all
circumstances bearing on the risk of non-payment of any obligations and
liabilities hereby guaranteed, (j) the fact that Guarantor may at any time in
the future no longer be a subsidiary of Borrower, (k) any defense based on any
change in the time, manner or place of any payment under, or in any other term
of, any Loan Document or any other amendment, renewal, extension, acceleration,
compromise or waiver of or any consent or departure from the terms of any Loan
Agreement, (l) any defense arising because of Lender’s election in any
proceeding instituted under the Federal Bankruptcy Code, of the application of
Section 1111(b)(2) of the Federal Bankruptcy Code, and (m) any defense based
upon any borrowing or grant of a security interest under Section 364 of the
Federal Bankruptcy Code.
 
 
[SIGNATURE APPEARS ON THE FOLLOWING PAGE]



12



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Guarantor has executed this Subsidiary Guaranty as of the
day and year first above written.

 

           

AS WE CHANGE, LLC

                                 

By:

 

WOMEN FIRST HEALTHCARE, INC.

           

Its:

 

Manager and Sole Member

                                     

By:          /s/    Charles M. Caporale

                   

Name:    Charles M. Caporale

                   

                Title: Vice President, Chief Financial

               

                          Officer, Treasurer and Secretary

 

13